Order filed April 7, 2022




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-22-00129-CV
                                  ____________

       WOLFE'S CARPET, TILE & REMODELING, LLC, Appellant

                                         V.

               GARY AND BEVERLY BOURELLE, Appellees


                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-69479

                                   ORDER

      The clerk’s record was filed March 31, 2022. Our review has determined
that relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain:

               • Notice of Withdrawal of Non-Suit filed March 3, 2022

               • Notice of Submission filed March 8, 2022
                 • Plaintiff’s Supplemental Response to Defendant’s Summary
                     Motion filed March 18, 2022

                 • Order on Motions for Modification, Correction and New Trial
                     signed March 22, 2022

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 18, 2022, containing the above listed items.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.